Grant, J.
(dissenting). These proceedings were instituted by the commissioners of parks and boulevards of the city of Detroit to condemn a right of .way for the use of the boulevard across the tracks of the defendant companies. The averment in the petition descriptive of the use to which the land is sought to be appropriated is as follows:
“ It is intended by this petition to take and condemn, for the purposes of a crossing of the said boulevard, as a public highway, over the r'ghts of way of the said above-mentioned railroad companies, all the land and right of way within the limits of the said boulevard extended northerly and southerly over said rights of way, and so much of the interests of the said railroad companies therein as may be necessary for the purposes -of the said crossing, and only for said purpose, and not *393otherwise affecting the interest or interfering with said railroad companies.”
It appears from this averment that the petitioners recognized that they could not condemn the fee of these ^ands for the purposes of the boulevard because they had already been appropriated and devoted to another public use. The respondents cannot be deprived of the use of land which they have legally acquired, without express authority from the Legislature. It is not contended that the boulevard act confers any such authority. Under the proceedings the petitioners asked and obtained an easement, to wit, a right of way over the defendants’ roads. Does the boulevard act confer upon the petitioners the right to condemn and take an easement, is the important question now raised.
The act in question vests in the petitioners the control of the parks and boulevards of the city. The boulevard is 150 feet wide. It does not lead into the city, but, under the provisions of the act, is to extend around it from the river on the east to the river on the west, while in fact it is now only laid out from Jefferson avenue on the east to Fort street on the west, and is far from completion between these points. It is not a “street” or “highway” in the sense in which these terms are usually understood. It is intended to be used more -for pleasure than for business traffic.
Section 15 of the act empowers the commissioners to receive conveyances of lands for “parks, public grounds, or boulevards,” and to purchase, with the approval of the council, any lands, and to acquire by legal proceedings, in the manner provided, “ any lands or interest in land which may be found necessary for the opening of any park and enlargement or extension of any park or boulevard,” etc. By section 21 the jurors are required “to ascertain and determine the necessity of taking the *394several parcels of land sought to be taken for the purpose set forth in the petition.” If the jury find that the necessity to take exists, they must then award damages, and it is provided by section 25 that upon the confirmation of the report, and upon payment, tender, or deposit of the compensation,—
“All the title of the persons who have been made parties as interested in the lands in question shall become and be vested in the city of Detroit, its successors and assigns, forever, for the uses and purposes for which the same was taken.”
The term “interest in land” used in the statute does not refer to an interest which the city may take out ■ of the fee, but to the interest which one may have in the land sought to be taken, less than the fee, such as a dower or leasehold interest.
Under these provisions the entire title to the lands taken is vested in the city. The language used is not, in my judgment, susceptible of any other interpretation. The fee is conveyed when the land is taken under this act just as certainly as it is when land is taken for a park, cemetery, or school-house site. The reason for thus acquiring the title is apparent from other provisions of the act. Parks, public grounds, and boulevards are placed in the sole control of the commissioners, who are charged with their management, maintenance, and care, the regulation of their use, their improvement and ornamentation. The evident purpose of the act is to obtain the entire title, so that no question can be raised as to the power of the commissioners, and their right to exclusive jurisdiction over these public places.
No power is expressly conferred by this act to obtain a right of way except by obtaining title to the land. No power to condemn an easement can be inferred where the only power given by the statute is to condemn the' *395land itself. DeCamp v. Railroad Co., 47 N. J. Law, 43; In re Amsterdam Com’rs, 96 N. Y. 351; Roanoke City v. Berkowitz, 80 Va. 616; Page v. O’Toole, 144 Mass. 303 (10 N. E. Rep. 851).
In ascertaining the legislative intent courts are limited to the plain provisions of legislative acts. In these proceedings to take land for the public use the power to take is limited to the express provisions of the law, or must of absolute necessity be implied. Because the boulevard, as established under the act of 1879, crossed these railroads, we cannot infer, either as a matter of law or fact, that the Legislature intended to confer upon these commissioners the power to condemn a right of way across them as though the boulevard were an ordinary street or highway, and the crossing necessary to make it available for use. The boulevard, is about eleven miles in extent. From Jefferson avenue it extends fully three miles before reaching a railroad crossing. Two crossings are there in close proximity. 'After these crossings are passed, it extends more than four miles before reaching the tracks of two of the respondents, after which it reaches the tracks of the Michigan Central Eailroad. It is reached and crossed by all the avenues and streets extending from the river front and interior of the city. It is obvious that the necessities of business do not require the right' of way across these railroads, and that the boulevard can be used for purposes of pleasure without it. Under these circumstances I do not think that legislative action authorizing the condemnation of a right of way can be inferred. The question of crossing these roads where there are many tracks, over which an immense traffic is carried on, was of great importance; yet it is not mentioned in the act. If the Legislature knew that the route of the boulevard was across these tracks, and yet made no provision for crossing them, the *396presumption is that it did not then intend to confer the right. If the Legislature did not know that fact, then clearly there has been no legislative action in a matter which is exclusively within its jurisdiction.
Further action on the part of the Legislature is necessary before the petitioners can obtain a right of way across the defendants* roads.
The order of the court below confirming the report of the jury should be set aside, and the proceedings quashed.
Assuming that the petitioners possess the power to condemn, I concur with my brethren in the conclusion reached by them on the other branch of the case.
McGrath, J., did not sit.